--------------------------------------------------------------------------------

Exhibit 10.1



AMENDMENT NO. 1
 
TO
 
COLLABORATION AND LICENSE AGREEMENT
 
This AMENDMENT NO. 1 (this “Amendment”), to the Collaboration and License
Agreement (the “Agreement”), dated as of February 25, 2019, by and between
BIOSENSE GLOBAL LLC, a New Jersey limited liability company having a place of
business located at 1 Meadowlands Plaza, Suite 800, East Rutherford, NJ 07073
(“Biosense”), and REXAHN PHARMACEUTICALS, INC., a Delaware corporation having a
place of business located at 15245 Shady Grove Road, Suite 455, Rockville, MD
20850 (“Rexahn”), is effective as of August 24, 2019 (the “Amendment Effective
Date”). Biosense and Rexahn are sometimes referred to herein individually as a
“Party” and collectively as the “Parties.”
 
WHEREAS, the Parties desire to amend the Agreement to extend the Payment Due
Date for the third installment of the License Fee, as further set forth
hereunder.
 
NOW, THEREFORE, in consideration of the foregoing promises and the mutual
covenants herein contained, Biosense and Rexahn hereby agree as follows:
 
1.     Definitions.  As used in this Amendment, capitalized terms shall have the
meanings assigned to them in the Agreement.
 
2.    Amendment.  The Parties agree that, as of the Amendment Effective Date,
the reference to “August 24, 2019” in the table located in Section 6.1 of the
Agreement corresponding to the third installment of the License Fee for
$1,500,000 is hereby deleted and substituted with “September 23, 2019.”
 
3.    No Other Amendments.  Except as modified by this Amendment, the Agreement
shall remain in full force and effect, enforceable in accordance with its terms.
 
4.    Governing Law.  This Amendment and any dispute arising from the
performance or breach hereof shall be governed by and construed and enforced in
accordance with the laws of the State of New York without reference to conflicts
of laws principles which would direct the application of the laws of another
jurisdiction.
 
5.    Severability.  If any provision hereof should be held invalid, illegal or
unenforceable in any jurisdiction, the Parties shall negotiate in good faith a
valid, legal and enforceable substitute provision that most nearly reflects the
original intent of the Parties and all other provisions hereof shall remain in
full force and effect in such jurisdiction and shall be liberally construed in
order to carry out the intentions of the Parties hereto as nearly as may be
possible. Such invalidity, illegality or unenforceability shall not affect the
validity, legality or enforceability of such provision in any other
jurisdiction.
 
6.    Counterparts.  This Amendment may be signed in counterparts, each and
every one of which shall be deemed an original, notwithstanding variations in
format or file designation which may result from the electronic transmission,
storage and printing of copies of this Agreement from separate computers or
printers. Facsimile signatures and signatures transmitted via PDF shall be
treated as original signatures.
 
Remainder of page intentionally left blank



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Amendment No. 1 to be executed
by their duly authorized representatives as of the Amendment Effective Date.



 
REXAHN PHARMACEUTICALS, INC.
         
By:
/s/ Lisa Nolan
           
Name:
Lisa Nolan
           
Title:
Chief Business Officer
           
BIOSENSE GLOBAL LLC
         
By:
/s/ Andy Li
           
Name:
Andy Li
           
Title:
President and CEO
 






--------------------------------------------------------------------------------